6:20-cv-02712-HMH            Date Filed 01/13/21      Entry Number 40       Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Tri-Lift NC, Inc.,                            )
                                              )
                               Plaintiff,     )        C.A. No. 6:20-cv-02712-HMH
                                              )
                       vs.                    )        OPINION & ORDER
                                              )
Drive Automotive Industries of America,       )
Inc.,                                         )
                                              )
                               Defendant.     )

       This matter is before the court on Plaintiff Tri-Lift NC, Inc.’s (“Tri-Lift”) motion to

strike certain affirmative defenses and to dismiss certain counterclaims in Defendant Drive

Automotive Industries of America, Inc.’s (“Drive”) amended answer and counterclaims. For

the reasons set forth below, the court grants in part and denies in part Tri-Lift’s motion.

                         I. FACTUAL AND PROCEDURAL BACKGROUND

       This case arises out of an October 2017 “Full Maintenance Service Agreement”

(“Agreement”) between Tri-Lift and Drive. (Compl., generally, ECF No. 1; & Ex. 1

(Agreement), ECF No. 1-1.) Tri-Lift is in the business of selling, leasing, and servicing

forklifts. (Id. at ¶ 6, ECF No. 1.) Drive is involved in the production of automotive body

structures. (Id. at ¶ 7, ECF No. 1); (Am. Ans. & Countercls. ¶ 7, ECF No. 24.) The Agreement

required Tri-Lift to perform maintenance and repair services on a fleet of forklifts located at

Drive’s facility in Piedmont, South Carolina. (Comp. ¶¶ 9-10, ECF No. 1; & Ex. 1

(Agreement), ECF No. 1-1.) The term of the Agreement was four years. (Id. Ex. 1 (Agreement

¶¶ 3, 16), ECF No. 1-1.) However, the Agreement permitted early termination pursuant to

specific events defined therein. (Id., ECF No. 1-1.)

                                                  1
6:20-cv-02712-HMH          Date Filed 01/13/21      Entry Number 40        Page 2 of 11




       Tri-Lift contends that Drive terminated the Agreement on April 3, 2020 without notice

and forced Tri-Lift to immediately vacate its work station at Drive’s facility. (Id. at ¶ 20, ECF

No. 1.) Following the termination of the Agreement, Tri-Lift issued five separate invoices to

Drive for monthly contract maintenance, parts, and overtime hours totaling $268,107.66. (Id. at

¶¶ 23-28, ECF No. 1); (Am. Ans. & Countercls. ¶¶ 23-28, ECF No. 24.) Drive has not paid the

amounts set forth in the invoices and denies any obligation to pay the invoices or any other

money to Tri-Lift. (Am. Ans. & Countercls. ¶ 28, ECF No. 24.)

       On July 23, 2020, Tri-Lift filed the instant lawsuit, alleging breach of contract against

Drive. (Compl., generally, ECF No. 1.) On August 17, 2020, Drive filed an answer and

counterclaims. (Ans. & Countercls., ECF No. 5.) On September 8, 2020, Tri-Lift filed a

motion to dismiss and to strike. (Mot. Dismiss, ECF No. 8.) On October 26, 2020, Drive filed

an amended answer and counterclaims. (Am. Ans. & Countercls., ECF No. 24.) The court

dismissed Tri-Lift’s motion to dismiss and strike as moot on November 3, 2020. (Opinion &

Order, ECF No. 26.) On November 23, 2020, Tri-Lift filed a motion to dismiss certain

counterclaims in Drive’s amended answer and to strike certain affirmative defenses raised by

Drive. (Mot. Dismiss, ECF No. 28.) Drive filed a response on December 21, 2020. (Resp.,

ECF No. 32.) Tri-Lift replied on January 8, 2020. (Reply, ECF No. 36.) This matter is now

ripe for review.




                                  II. DISCUSSION OF THE LAW

                                   A. Rule 12(f)(6) Standard


                                                2
6:20-cv-02712-HMH           Date Filed 01/13/21        Entry Number 40           Page 3 of 11




        Under Federal Rule of Civil Procedure 12(b)(6), “a motion to dismiss for failure to state

a claim should not be granted unless it appears certain that the plaintiff can prove no set of facts

which would support its claim and would entitle it to relief.” Mylan Labs., Inc. v. Matkari, 7

F.3d 1130, 1134 (4th Cir. 1993). “In considering a motion to dismiss, the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Id.

        To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks

omitted). While a complaint “does not need [to allege] detailed factual allegations,” pleadings

that contain mere “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

Stated differently, “where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not ‘show[n]’–‘that the

pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).



                                       B. Rule 12(f) Standard




                                                   3
6:20-cv-02712-HMH            Date Filed 01/13/21     Entry Number 40        Page 4 of 11




       Rule 12(f) of the Federal Rules of Civil Procedure authorizes the court to “strike from

the pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” When presented with a motion to strike, “the court must view the pleading under

attack in a light most favorable to the pleader.” Clark v. Milam, 152 F.R.D. 66, 71 (S.D. W. Va.

1993). A motion to strike is a drastic remedy that is disfavored by courts. Waste Mgmt.

Holdings v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001).

                                       C. Motion to Strike

       Tri-Lift moves to strike the affirmative defenses of “comparative negligence” and

“fraud/material misrepresentation” from Drive’s amended answer and counterclaims. (Mem.

Supp. Mot. Dismiss 20-21, ECF No. 28-1.) Tri-lift argues that comparative negligence is

inappropriate as an affirmative defense in the instant case because comparative negligence

solely applies to negligence causes of action, and the only cause of action Tri-Lift alleges in its

complaint is a claim for breach of contract. (Id., ECF No. 28-1.) In response, Drive withdrew

this affirmative defense without prejudice and with the right to reinstate it. (Resp. 23, ECF No.

32.) However, after review, the court grants Tri-Lift’s motion to strike Drive’s affirmative

defense of comparative negligence with prejudice. See Ritter & Assocs., Inc. v. Buchanan

Volkswagen, Inc., 748 S.E.2d 801, 805 (S.C. Ct. App. 2013) (“[U]nder South Carolina law, the

doctrine of comparative negligence is only applicable to cases alleging negligence as a cause of

action.”). There is no basis to reinstate a comparative negligence affirmative defense in a

breach of contract action.

       Tri-Lift also argues that Drive’s affirmative defense for fraud/material misrepresentation

fails to meet the heightened pleading standard of Rule 9(b) of the Federal Rules of Civil


                                                 4
6:20-cv-02712-HMH          Date Filed 01/13/21       Entry Number 40        Page 5 of 11




Procedure. See Bakery & Confectionary Union & Indus. Int’l Pension Fund v. Just Born II,

Inc., 888 F.3d 696, 704 (4th Cir. 2018) (“[D]efendants must satisfy Rule 9(b) when they plead

affirmative defenses sounding in fraud.”). (Mem. Supp. Mot. Dismiss 20-21, ECF No. 28-1.)

Drive’s affirmative defense for fraud/material misrepresentation incorporates its counterclaims

by reference. (Am. Ans. & Countercls. 8, ECF No. 24.) As discussed below, the court finds

that Drive’s counterclaim for fraud satisfies the heightened pleading standard required by Rule

9(b) and states a claim that is plausible on its face. Thus, Drive’s fraud/material

misrepresentation affirmative defense incorporating its counterclaim for fraud satisfies the

heightened pleading standard. Therefore, the court denies Tri-Lift’s motion to strike Drive’s

affirmative defense of fraud/material misrepresentation.

                                      D. Motion to Dismiss

                                          (i) Negligence

       Tri-Lift argues that Drive’s counterclaim for negligence should be dismissed because it

is barred by the economic loss rule. (Mem. Supp. Mot. Dismiss 10-16, ECF No. 28-1.) In

response, Drive contends that the economic loss rule is inapplicable. (Resp. 14-17, ECF No.

32.)

       The theory behind the economic loss rule is that commercial entities entering into a

contract have the opportunity to allocate risk, “whereas tort risks are assigned as a matter of

law.” Myrtle Beach Pipeline Corp. v. Emerson Elec. Co., 843 F. Supp. 1027, 1049 (D.S.C.

1993), aff’d, 46 F.3d 1125 (4th Cir. 1995). To allow a party to recover in tort what he cannot

recover in contract permits that party to receive a better deal than what was bargained for by the

parties. See generally Purvis v. Consol. Energy Prods. Co., 674 F.2d 217, 221 (4th Cir. 1982).


                                                 5
6:20-cv-02712-HMH           Date Filed 01/13/21       Entry Number 40        Page 6 of 11




       “In most instances, a negligence action will not lie when the parties are in privity of

contract. When, however, there is a special relationship between the alleged tortfeasor and the

injured party not arising in contract, the breach of that duty of care will support a tort action.”

Tommy L. Griffin Plumbing & Heating Co. v. Jordan, Jones & Goulding, Inc., 463 S.E.2d 85,

88 (S.C. 1995). “For example, South Carolina courts have permitted negligence actions to

proceed against engineers and lawyers based on their professional duties to plaintiffs.”

Palmetto Linen Service, Inc. v. U.N.X., Inc., 205 F.3d 126, 129 (4th Cir. 2000). Therefore,

Drive must establish a special relationship arising separately from the Agreement to support a

counterclaim for negligence.

       Drive alleges Tri-Lift owed it the duties of “reasonable skill, due care and good faith[,]”

separate from the Agreement, “[b]y virtue of the relationship of the parties and the trade

customs and practices resulting from such relationship.” (Am. Ans. & Countercls. ¶ 131, ECF

No. 24.) However, Drive has failed to cite any legal authority establishing a special relationship

between the parties or any independent duties owed by Tri-Lift. Further, after a thorough

review, the court finds none. See Palmetto Linen Serv., 205 F.3d at 126; Bahringer v. ADT Sec.

Services, Inc., 942 F. Supp. 2d 585, 590 (D.S.C. 2013).

       In addition, Drive argues that its tort claims are grounded in duties separate from the

Agreement because Tri-Lift breached industry standards. (Resp. 14-17, ECF No. 32.) Drive

relies on Eaton Corp. v. Trane Carolina Plains, 350 F. Supp. 2d 699, 702 (D.S.C. 2004). In

Eaton, a district court noted that “[w]here there is a special relationship between the parties that

is independent of the contract, . . . there exists a duty of care whose breach will support a tort

action.” Id. Further, “[t]he breach of an industry standard may establish that a special duty


                                                  6
6:20-cv-02712-HMH          Date Filed 01/13/21       Entry Number 40        Page 7 of 11




outside of the contract exists, and thus prevent application of the economic loss rule.” Id. at

702-03. However, a review of South Carolina case law finds that no court has found that the

violation of an industry standard can give rise to a special duty. Therefore, under South

Carolina law, the breach of an industry standard is not an exception to the economic loss rule.

See Burris Chem., Inc. v. USX Corp., 10 F.3d 243, 247 (4th Cir. 1993) (“[F]ederal courts sitting

in diversity rule upon state law as it exists and do not surmise or suggest its expansion.”); see

also Bennett v. Ford Motor Co., 236 F. Supp. 2d 558, 562-63 (D.S.C. 2002) (Recognizing that

expanding South Carolina tort law is “not the role of this [c]ourt” and thus refusing to recognize

an exception to the economic loss rule for a breach of industry standards.).

       Accordingly, the court grants Tri-Lift’s motion to dismiss Drive’s counterclaim for

negligence.

                                (ii) Negligent Misrepresentation

       Tri-Lift argues that Drive’s counterclaim for negligent misrepresentation is also barred

by the economic loss doctrine. (Mem. Supp. Mot. Dismiss 10-16, ECF No. 28-1.) Under South

Carolina law, a claim for negligent misrepresentation requires a plaintiff to prove the following

six elements:

       (1) the defendant made a false representation to the plaintiff; (2) the defendant
       had a pecuniary interest in making the statement; (3) the defendant owed a duty
       of care to see that he communicated truthful information to the plaintiff; (4) the
       defendant breached that duty by failing to exercise due care; (5) the plaintiff
       justifiably relied on the representation; and (6) the plaintiff suffered a pecuniary
       loss as the proximate result of his reliance on the representation.

Quail Hill, LLC v. County of Richland, 692 S.E.2d 499, 508 (S.C. 2010) (citation omitted).

Based on the analysis above, the court finds Drive’s negligent misrepresentation counterclaim is

barred by the economic loss doctrine because Drive has failed to allege a special relationship

                                                 7
6:20-cv-02712-HMH          Date Filed 01/13/21        Entry Number 40         Page 8 of 11




arising separately from the Agreement. See, e.g., Besley v. FCA US, LLC, No.

1:15-01511-JMC, 2016 WL 109887, *4-5 (D.S.C. January 8, 2016) (unpublished). Therefore,

Tri-Lift’s motion to dismiss Drive’s counterclaim for negligent misrepresentation is granted.

                                             (iii) Fraud

       Tri-Lift argues that Drive’s counterclaim for fraud should be dismissed because it fails

to comply with the heightened pleading standard imposed by Federal Rule of Civil Procedure

9(b) and fails to plead a plausible claim. (Mem. Supp. Mot. Dismiss 17-20, ECF No. 28-1.)

Under South Carolina law, to state a claim for fraud Tri-Lift must prove the following elements:

       (1) a representation of fact; (2) its falsity; (3) its materiality; (4) either knowledge
       of its falsity or reckless disregard of its truth or falsity; (5) intent that the
       representation be acted upon; (6) the hearer’s ignorance of its falsity; (7) the
       hearer’s reliance on its truth; (8) the hearer’s right to rely thereon; and (9) the
       hearer’s consequent and proximate injury.

Schnellmann v. Roettger, 645 S.E.2d 239, 241 (S.C. 2007) (citation omitted). Rule 9(b)

requires Tri-Lift to describe with particularity “the time, place, and contents of the false

representations, as well as the identity of the person making the misrepresentation and what he

obtained thereby.” Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir.

1999) (internal quotation marks omitted). Drive argues that Tri-Lift’s counterclaim fails to

identify the person(s) who made the alleged misrepresentations. (Mem. Supp. Mot. Dismiss 17,

ECF No. 28-1.) However, Drive’s counterclaim alleges that the misrepresentations were made

by Tri-Lift, and “Rule 9(b) [does not] require the identification of individuals within a defendant

corporation.” United States v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 487, 500 (D.S.C. 2016).

       Tri-Lift further disputes certain factual allegations in Drive’s fraud counterclaim and

argues that Drive has not alleged facts that show Tri-Lift knowingly made false statements with


                                                  8
6:20-cv-02712-HMH           Date Filed 01/13/21       Entry Number 40         Page 9 of 11




the intent to defraud Drive. (Mem. Supp. Mot. Dismiss 17-20, ECF No. 28-1.) However, Drive

alleges that Tri-Lift intentionally invoiced Drive for work that Tri-Lift knew had not been

performed in order to induce Drive to pay inflated charges. (See Am. Ans. & Countercls.

¶¶ 139-145, ECF No. 24.) Taken in the light most favorable to Drive, it has stated a plausible

claim for fraud. As a result, Tri-Lift’s motion to dismiss Drive’s fraud counterclaim is denied.

                        (iv) South Carolina Unfair Trade Practices Act

       The South Carolina Unfair Trade Practice Act (“SCUTPA”) prohibits “[u]nfair methods

of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce.” S.C. Code Ann. § 39-5-20(a). “‘Trade’ and ‘commerce’ shall include the

advertising, offering for sale, sale or distribution of any services . . . .” Id. § 39-5-10(b). To

maintain a counterclaim pursuant to the SCUTPA, Drive must establish: “(1) that [Tri-Lift]

engaged in an unlawful trade practice, (2) that [Drive] suffered actual, ascertainable damages as

a result of [Tri-Lift’s] use of the unlawful trade practice, and (3) that the unlawful trade practice

engaged in by [Tri-Lift] had an adverse impact on the public interest.” Havird Oil Co. Inc. v.

Marathon Oil Co., Inc., 149 F.3d 283, 291 (4th Cir. 1998) (citing Daisy Outdoor Advertising

Co., Inc. v. Abbott, 473 S.E.2d 47, 49 (S.C. 1996)).

       Drive alleges that Tri-Lift engaged in unfair or deceptive trade practices by submitting

inflated invoices and invoices for services and obligations that were not completed. (See Am.

Ans. & Countercls. ¶ 154, ECF No. 24.) Tri-Lift argues that Drive’s SCUTPA counterclaim

must be dismissed because Drive has failed to provide specific facts in support of its allegations

of an adverse impact on the public interest. (Mem. Supp. Mot. Dismiss 5-8, ECF No. 28-1.) In




                                                  9
6:20-cv-02712-HMH          Date Filed 01/13/21        Entry Number 40       Page 10 of 11




response, Drive argues that it has satisfied the public interest element by alleging potential for

repetition. (Resp. 12-14, ECF No. 32.)

       “[A]dverse effect on the public must be proved by specific facts.” Jefferies v. Phillips,

451 S.E.2d 21, 23 (S.C. Ct. App. 1994). Further, “conduct which only affects the parties to the

transaction provides no basis for a [SCUTPA] claim.” Id. (Citation omitted). “One way a

plaintiff can allege adverse public impact is by pleading facts demonstrating the potential for

repetition of the defendant’s actions.” PTA-FLA, Inc. v. ZTE Corp., 715 F. App’x 237, 243

(4th Cir. 2017) (unpublished) (citing Daisy, 473 S.E.2d at 49-50). Potential for repetition is

generally shown by: (1) “showing the same kind of actions occurred in the past,” or (2)

“showing the company’s procedures create a potential for repetition of the unfair and deceptive

acts.” Crary v. Djebelli, 496 S.E.2d 21, 23 (S.C. 1998).

       “[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Drive has

failed to allege a single fact in support of its conclusory allegation that “Tri-Lift’s unlawful

trade practices have had an adverse impact on the public interest as they not only have the

potential for repetition, but have been repeated.” (Am. Ans. & Countercls. ¶ 155, ECF No. 24.)

“The mere proof that the actor is still alive and engaged in the same business is not sufficient to

establish this element.” Jefferies, 451 S.E.2d at 24. Drive’s conclusory allegations, without

supportive facts, are insufficient to survive the motion to dismiss. See Ethox Chem., LLC v.

Coca-Cola Co., C.A. No. 6:12-CV-01682-TMC, 2013 WL 41001, at *3 (D.S.C. Jan. 3, 2013)

(unpublished).




                                                 10
6:20-cv-02712-HMH             Date Filed 01/13/21    Entry Number 40     Page 11 of 11




       Accordingly, the court grants Tri-Lift’s motion to dismiss Drive’s counterclaim for

violation of the SCUTPA.

                                         III. CONCLUSION

       Based on the foregoing, Tri-Lift’s motion to strike is granted for Drive’s affirmative

defense of comparative negligence and denied for Drive’s affirmative defense of fraud/material

misrepresentation. Further, Tri-Lift’s motion to dismiss is granted for Drive’s counterclaims for

negligence, negligent misrepresentation, and violation of the SCUTPA and denied for Drive’s

counterclaim for fraud.

       It is therefore

       ORDERED that Tri-Lift’s motion to strike and to dismiss, docket number 28, is granted

in part and denied in part.

       IT IS SO ORDERED.



                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge
Greenville, South Carolina
January 13, 2021




                                                11
